FILED, Clerk of the Appellate Division, January 18, 2019, A-004792-16


                                                 SUA SPONTE ORDER

                                                                SUPERIOR COURT OF NEW JERSEY
                                                                APPELLATE DIVISION
       STATE OF NEW JERSEY                                      DOCKET NO.    A-004792-16TI
       V.                                                       BEFORE
       SAQIRAH DAVIS                                            JUDGE(S): JOSE L.     FUENTES
                                                                           ALLISON E.     ACCURSO
                                                                           SCOTT J. MOYNIHAN


                                           ORDER RECALLING OPINION

            This matter being opened to the Court on its own motion,
       and it appearing that the parties notified the court on November
       9, 2018, that a Stipulation of Dismissal had been entered
       between them dismissing the appeal with prejudice and without
       costs pursuant to R. 2:8-2, and that the stipulation was filed
       on November 9, 2018, and that subsequently and inadvertently the
       appeal moved forward to opinion;

            It is on this 18th day of January, 2019, HEREBY ORDERED
       that the .opinion filed January 18, 2019 in the above-captioned
       appeal is recalled and that the appeal is dismissed pursuant to
       the parties’ stipulation.


                                                                   FOR THE COURT:




                                                                   JOSE L. FUENTES, P.J.A.D.

       {Electronically Submitted)